Citation Nr: 1309824	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent disabling prior to October 11, 2011 for lumbosacral degenerative disc disease (a back disability), and in excess of 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the RO, in lieu of a hearing before the Board.  A copy of the hearing transcript is associated with the claims file.

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain outstanding treatment records and to afford the Veteran a VA examination.  The case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the August 2011 Board Remand is included in the Duties to Notify and Assist section below.

In a May 2012 rating decision, the AMC increased the disability rating for a back disability to 60 percent disabling, effective October 11, 2011.  The Veteran was advised of the determination but did not express agreement with the rating assigned or withdraw the appeal as to an increased rating for the back disability.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 60 percent disability rating for a back disability is not the maximum benefit available for the service-connected back disability, this appeal continues.  

A November 2012 rating decision additionally indicated that service connection for left and right lower extremity radiculopathy was granted with separate, staged disability evaluations for those disabilities.  The Veteran was advised of the grant of service connection and of his appellate rights.  He has not perfected an appeal with regard to those disabilities and they will not be further addressed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  Prior to October 11, 2011, the Veteran's back disability was not manifested by unfavorable ankylosis of the thoracolumbar spine.  The Veteran's back disability did not result in incapacitating episodes requiring bed rest prescribed by a physician for a total duration of at least 6 weeks for any given 12-month period.

2.  From October 11, 2011, forward, the Veteran's back disability resulted in incapacitating episodes requiring bed rest prescribed by a physician for a total duration of at least 6 weeks during a 12-month period.  The Veteran's back disability was not manifested by unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2011, the criteria for an evaluation in excess of 40 percent disabling for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

2.  From October 11, 2011, forward, the criteria for an evaluation in excess of 60 percent disabling for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  A December 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  Substantially compliant notice was also sent in May 2008, and the claim was last readjudicated in a November 2012 supplemental statement of the case, thereby curing any notice deficiency.  Mayfield, 444 F.3d at 1333.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including VA and private treatment reports, have been secured.  The RO arranged for VA examinations in June 2007, November 2008, and October 2011 (pursuant to the August 2011 Board Remand).  These examinations, taken together, are found to be adequate for rating purposes of the issue.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Back Disability Rating Analysis

Service connection for a back disability was granted by the Denver, Colorado RO in an August 2001 rating decision that assigned a 40 percent evaluation.  The Veteran submitted a claim for a higher rating for his service-connected back disability in October 2006.  The Waco RO continued the Veteran's evaluation of 40 percent disabling for a back disability under the provisions of Diagnostic Code 5243 in an August 2007 rating decision, which gave rise to this appeal.  The rating was increased to 60 percent disabling in a May 2012 rating decision.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past
12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

The Board finds that the criteria for a rating greater than 40 percent disabling for the Veteran's back disability (which includes degenerative disc disease) have not been met prior to October 11, 2011.  To meet the 50 percent disability criteria, the Veteran must demonstrate that his back disability resulted in unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  

In this respect, the competent lay and medical evidence, to include VA examinations of the Veteran's spine in June 2007 and October 2008, did not demonstrate that the Veteran's entire thoracolumbar spine was fixed in flexion or extension resulting in symptoms such as difficulty with walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation.  In addition, range of motion of the thoracolumbar spine did not approximate unfavorable ankylosis of the entire thoracolumbar spine, even with consideration of functional loss due to pain, as required for a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca at 206-7.  The weight of the evidence demonstrates that his back disability is not manifested by unfavorable ankylosis of the thoracolumbar spine prior to October 11, 2011, and a 50 percent disability evaluation is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

A 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted prior to October 11, 2011, as the evidence does not demonstrate that the Veteran experienced incapacitating episodes of degenerative disc disease having a total duration of at least 6 weeks in any given 12-month period, as defined by VA regulation (bed rest prescribed by a physician and treatment by a physician).  At the October 2008 VA examination, the Veteran reported that he was prescribed bed rest eight times during the past year for flare-ups lasting for five to seven days per episode and for hours on a weekly basis.  Notably, the October 2008 examiner indicated that, at that time, because there was no documentation verification in the claims file, the examiner questioned the Veteran's motive of secondary gain and suggested obtaining private medical records to verify the reported incapacitating episodes.  In April 2009, the RO received an October 22, 2008 private treatment record (dated six days prior to the October 2008 VA examination), submitted by the Veteran, which documented the Veteran's chief complaint of continuous lumbar spine pain and instruction from Dr. D.H. for the Veteran to continue all previous medications.  Dr. D.H. also noted that the Veteran will need bed rest for at least one to two weeks "when [the] back flares up."  Pursuant to the August 2011 Board Remand, the Veteran's private treatment records were obtained, in their entirety, to include treatment reports from Dr. D.H.  Of significance is another note from October 22, 2008.  This report, recorded by a medical professional other than Dr. D.H., ostensibly written prior to being seen by Dr. D.H. that same day, indicated that the Veteran complained of back pain and arthritis pain.  Included in the report was a notation that read, "4-8 weeks out of [one year] back goes out needs it written on take home sheet prescribe bed rest for Mr. and Mrs."

The Board does not find that these private treatment reports indicated more than 6 weeks of incapacitating episodes manifested by acute signs and symptoms that required bed rest prescribed by a physician.  Importantly, they do not reveal bed rest that was prescribed 8 times, as reported by the Veteran during the October 2008 VA examination.  Dr. D.H.'s October 2008 note merely contained a provisional instruction that only indicated bed rest when the Veteran's back flares-up.  After October 2008, the private medical records show that the Veteran routinely sought treatment for his back disability; however, there was no indication that the Veteran experienced flare-ups requiring bed rest prescribed by Dr. D.H. or any other physician.  Indeed, these private records weigh against a finding of at least 6 weeks of incapacitating episodes as they do not reveal prescribed bed rest by a physician due to acute signs, symptoms, or flare-ups despite the Veteran's continued complaints of pain.  

Evidence against the Veteran's claim is also included in VA treatment reports, which indicates treatment for the back.  During this period on appeal, the Veteran complained of severe back pain; however, he was not prescribed bed rest by a physician.  In fact, the Veteran was referred for physical therapy in April 2008 (only six months prior to the October 2008 private treatment report) to assist with maintaining functional mobility.  The Board finds that the statement as to being prescribed 8 weeks of bed rest is not credible and the weight of the credible and probative lay and medical evidence does not demonstrate that the Veteran had more than 6 weeks of acute signs and symptoms that required bed rest prescribed by a physician prior to October 11, 2011, and an evaluation in excess of 40 percent is not warranted for this period on appeal.

From October 11, 2011, the Board finds that the criteria for a rating greater than 60 percent disabling for the Veteran's back disability have not been met.  To meet the 100 percent disability criteria, the Veteran must demonstrate that his back disability results in unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  In this regard, the Board must emphasize that the Veteran is already receiving a 60 percent disability rating for his back disability, which represents the maximum allowable evaluation under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes.  

The weight of the competent and probative lay and medical evidence, to include a VA examination of the spine in October 2011 (afforded pursuant to the August 2011 Board Remand), does not demonstrate that the Veteran's entire spine is fixed in flexion or extension resulting in symptoms such as difficulty with walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation.  The October 2011 VA examination includes range of motion testing which indicated that there was motion of the back and indicated evidence of painful motion but there was no indicated of functional loss due to pain that is the equivalent of ankylosis of the entire spine.  38 C.F.R. § § 4.40, 4.45, 4.49, DeLuca.  See His back disability is not manifested by unfavorable ankylosis of the entire spine and a 100 percent disability evaluation is not warranted from October 11, 2011.

With regard to both periods on appeal, the Board has also considered the Veteran's statements that his disability is worse than currently rated.  In this case, the Veteran is competent to report symptoms, such as back pain, because this requires only personal knowledge as it comes to him through his senses.  Layno at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes, specifically, whether his back disability results in ankylosis (required for a higher evaluation during both appeal periods).  This type of finding is not readily undertaken by a lay person such as the Veteran.  Therefore, with respect to objective results of ankylosis or the lack thereof, the medical findings provided in the VA medical examination reports of record have accorded probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).

With respect to the Veteran's claim for a higher evaluation of his back disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  In this regard, the Veteran has already been awarded separate disability evaluations for right and left lower extremity radiculopathy.  However, the Board has also considered whether a separate rating is warranted both prior to and from October 11, 2011, forward, for other objective neurologic abnormalities, including bowel or bladder impairment.  

During the June 2007 VA examination, the Veteran did not have a history of urinary incontinence, urinary frequency, or fecal incontinence.  In an August 2007 VA treatment report, the Veteran indicated that he did have some occasional bowel and bladder incontinence if his back pain intensified.  A March 2008 private treatment report revealed the results of an MRI of the Veteran's spine.  One of the listed reasons for the exam was the Veteran's complaint of urinary and fecal incontinence.  The October 2008 VA examination report included the Veteran's history of urinary incontinence with no need to wear absorbent material and fecal incontinence with severe leakage, occasional involuntary bowel movement, and the required use of pads.  The Veteran reported the latter occurs during flare-ups when he is unable to get to the restroom fast enough.  He also made such contentions during the September 2008 DRO hearing.  

Based on the above, the August 2011 Board decision remanded the matter, in part, to identify the existence and frequency or extent of any separately ratable neurological disability as a manifestation of the back disability.  The October 2011 examination report clearly indicated that there were no other neurologic abnormalities or findings related to the Veteran's service-connected back disability, such as bowel or bladder problems, or pathologic reflexes.  As such, the evidence of record does not indicate that a separate rating for other neurologic manifestations of the back disability, such as urinary or fecal incontinence is appropriate.  There is no other diagnostic code applicable to the Veteran's claim for a higher evaluation of his back disability that would afford him a higher disability rating.

After careful review of the available diagnostic codes and all the evidence of record, lay and medical, the Board does not find evidence that the ratings assigned for the Veteran's back disability should be increased for any other separate period based on the facts found during either appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within either period on appeal.  The findings of more serious impairment were first found in October 2011 during the VA examination.  As such, evaluations in excess of 40 percent disabling for a back disability prior to October 11, 2011, and in excess of 60 percent disabling from October 11, 2011, forward, are not warranted.  See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 509.

Hence, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Veteran's back disability has manifested in arthritis, painful movement and limited range of motion.  The schedular criteria for rating the back disability (General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Here, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating in excess of 40 percent disabling prior to October 11, 2011 for a back disability, and in excess of 60 percent disabling thereafter, is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


